DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP2010150389) in view of Uechi (JP2001277757).
Sato teaches method for protecting a surface of an adherend comprising: 
attaching a pressure-sensitive adhesive sheet comprising a substrate (A) which comprises a resin film (paragraph 0009) and a pressure-sensitive adhesive layer placed on a first face of the substrate to the surface of the adherend, 
wherein the pressure-sensitive adhesive sheet further comprises a protection sheet part to be adhered to protect the adherend, a marginal part (paragraph 0007) bounded from the protection sheet part by a tear-off line surrounding the protection sheet part, and a tear-aiding structure provided along the tear-off line (paragraph 0017), and 
removing the marginal part from the protection sheet part by pulling the marginal part and tearing the marginal part off the protection sheet part (paragraph 0004; Figure 8).
Sato does not teach that the protection sheet part exhibits a 180o peel strength of 3 N/25mm or greater. However, Uechi teaches that it would be obvious to optimize this characteristic so that unintended peeling or difficulty in peeling does not occur (paragraph 0020).
With respect to claims 3 and 4, Sato teaches a method where a tear-aiding structure (L1) comprises a cut or groove (paragraph 0026).
With respect to claim 6, Sato teaches a method where a substrate comprises a polyolefinic resin film as the resin film (paragraph 0008).
Claims 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP2010150389) in view of Uechi (JP2001277757).
Sato teaches method for protecting a surface of an adherend comprising: 
attaching a pressure-sensitive adhesive sheet comprising a substrate (A) which comprises a resin film (paragraph 0009) and a pressure-sensitive adhesive layer placed on a first face of the substrate to the surface of the adherend, 
wherein the pressure-sensitive adhesive sheet further comprises a protection sheet part to be adhered to protect the adherend, a marginal part (paragraph 0007) bounded from the protection sheet part by a tear-off line surrounding the protection sheet part, and a tear-aiding structure provided along the tear-off line (paragraph 0017), and 
removing the marginal part from the protection sheet part by pulling the marginal part and tearing the marginal part off the protection sheet part (paragraph 0004; Figure 8).
Sato does not teach that the protection sheet part exhibits a 180o peel strength of 3 N/25mm or greater. However, Uechi teaches that it would be obvious to optimize this characteristic so that unintended peeling or difficulty in peeling does not occur (paragraph 0020).
With respect to claims 16 and 17, Sato teaches a method where a tear-aiding structure (L1) comprises a cut or groove (paragraph 0026).
With respect to claim 19, Sato teaches a method where a substrate comprises a polyolefinic resin film as the resin film (paragraph 0008).


Allowable Subject Matter
Claims 2, 5, 8, 9, 12-13, 15, 18,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/17/22 and 8/22/22 prompted the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745